United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1740
Issued: December 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2014 appellant filed a timely appeal from a July 17, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty.
FACTUAL HISTORY
On June 9, 2014 appellant, then a 55-year-old mail handler, filed a CA-1 traumatic injury
claim alleging that on June 5, 2014 at 10:15 p.m. while working on casters she hurt her right
lower back. The employing establishment controverted the claim. It noted that the day before,
appellant was informed that her Family Medical Leave Act (FMLA) was being exceeded and she
would need documentation. The next day, appellant alleged that she had a pinched nerve in her
1

5 U.S.C. § 8101 et seq.

back so she could not work the unloader and, hours later, she claimed an injury. No evidence
was submitted with the claim.
By letter dated June 11, 2014, OWCP advised appellant that the evidence of record was
insufficient to support her claim as there was no evidence to establish that she actually
experienced the incident or employment factor alleged to have caused injury and no diagnosis of
any condition resulting from her injury had been provided. Appellant was advised that
additional medical and factual evidence was needed, which included a statement describing how
she was injured and an explanation of the delay in reporting her injury and filing a claim. She
was afforded 30 days to respond.
In an updated CA-1 claim form dated June 18, 2014, appellant indicated that on June 5,
2014 at 10:15 p.m., she was working in the “FSS” area pulling casters in and out and she felt
intense pain on the right side of her lower back.
In a July 3, 2014 statement, appellant stated on June 5, 2014 that she was pulling loaded
casters in and out of the “ITC” area and felt pain in her lower back. The pain in her lower back
was followed by limping. Appellant reported the injury to her supervisor and was told that she
had to go to the local hospital instead of her “home” hospital. She lives an hour away from her
job and decided to wait to see if the pain would increase or decrease.
In a June 10, 2014 emergency room report, Dr. Gregory Neyman, the emergency room
physician, noted that appellant works for the employing establishment and pulls mail constantly.
He related that on Thursday, June 5, 2014 appellant developed right-sided lower rib pain in the
front with stretching. Dr. Neyman noted that the mechanism of injury was from pulling mail at
work with a sudden onset of symptoms. There had been no change in appellant’s symptoms
since that time and she tried nothing for relief of symptoms. Dr. Neyman presented examination
findings and results of x-rays. Rib strain and muscle strain were diagnosed.
Progress reports from the Robert Wood Johnson University Hospital at Hamilton
Occupational Health dated June 10, 19, and July 2, 2014 were received. The history of injury
was noted as occurring on June 5, 2014 during appellant’s workday of pushing and pulling
casters, when she felt a dull ache in the right side and lower back. Diagnoses of lumbar spine
sprain and thoracic spine pain were provided.
A July 2, 2014 prescription for physical therapy from Dr. Vincent E. Pierce, Jr., Boardcertified in emergency medicine, was received with an authorization request for physical therapy
for right lumbar and a July 15, 2014 physical therapy report.
By decision dated July 17, 2014, OWCP denied appellant’s claim on the grounds that fact
of injury had not been established. It found there was insufficient evidence to establish that the
event occurred as alleged while appellant delayed reporting the injury because she was told to go
to a local hospital instead of her “home hospital,” she did not explain why she waited four days
to file a claim and five days to seek medical care.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
2

States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he sustained an injury in the performance of duty he must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5 Once an employee establishes that he or
she sustained an injury in the performance of duty, he or she has the burden of proof to establish
that any subsequent medical condition or disability for work, for which he or she claims
compensation is causally related to the accepted injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
ANALYSIS
OWCP determined that appellant failed to submit sufficient evidence to establish that she
experienced the employment incident at the time, place, and in the manner alleged. It indicated
that, while appellant delayed reporting the injury because she was told to go to a local hospital
instead of her “home hospital,” she did not explain why she waited four days to file a claim and
five days to seek medical care.
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2 at 1143 (1989).

5

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989).
6

See Elaine Pendleton, supra note 2.

7

Betty J. Smith, 54 ECAB 174 (2002).

3

The Board finds, however, that there is sufficient evidence of record from which to
conclude that an employment incident occurred as appellant alleged during her shift on
June 5, 2014. Appellant noted on the CA-1 form that the injury occurred on June 5, 2014 at
10:15 p.m. In her July 3, 2014 statement, she indicated that when she told her supervisor on
June 5, 2014 about her injury she was told to go to the local hospital instead of her “home”
hospital. Appellant explained that she lives an hour away from her job and that she waited to see
if the pain would increase or decrease. She then filed the claim on June 9, 2014 and the next
day, June 10, 2014, went to the local hospital and occupational health unit. The emergency room
report noted that there had been no change in appellant’s symptoms since June 5, 2014 and that
she tried nothing for relief.
Although appellant did not file the claim form until June 9, 2014, the Board finds that her
actions are consistent with an injury occurring during the evening of June 5, 2014. She timely
reported the injury to her supervisor on June 5, 2014, a Thursday evening, and decided to see
how the pain progressed before going to the local hospital near work, as instructed by her
supervisor. When the pain remained after a few days, which encompassed the weekend, she
filed a claim during her shift Monday evening and went to the local hospital and occupational
health the next day. Since appellant’s statement regarding an incident is given great weight8 and
in the absence of probative evidence refuting the incident as alleged, the Board finds that
appellant has established an employment incident during her scheduled work shift on
June 5, 2014.9
The next question is whether this incident caused an injury.10 Both the June 10, 2014
emergency room report and the June 10, 2014 occupational health unit report provide a
consistent history of injury as occurring on June 5, 2014 during appellant’s workday of pushing
and pulling mail/casters. Dr. Neyman, the emergency room physician, related that on Thursday
appellant developed right-sided lower rib pain in the front with stretching and that the
mechanism of injury was from pulling mail at work. He diagnosed rib strain and muscle strain.
The reports from the Robert Wood Johnson University Hospital at Hamilton Occupational
Health note that appellant felt right side and lower back pain on June 5, 2014 during her workday
of pushing and pulling casters. A diagnosis of lumbar spine sprain and thoracic spine pain were
provided.
The medical reports of record, the emergency room report from Dr. Neyman and the
reports from the Robert Wood Johnson University Hospital at Hamilton Occupational Health are
supportive of appellant’s claim that the incident of June 5, 2014 caused an injury. However,
because OWCP denied her claim on the grounds that she did not establish fact of injury, it never
reviewed the evidence to determine whether the medical evidence submitted in support of her
claim was sufficient to establish causal relationship. The Board will therefore set aside OWCP’s
8

Thelma Rogers, 42 ECAB 866 (1991).

9

In this case, the employing establishment did not dispute that the claimed incident occurred; rather it asserted
she claimed an injury a day after being informed her FMLA coverage was exceeded.
10

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. Such condition must be caused by external force, including stress or
strain, which is identifiable as to time and place of occurrence and member or function of the body affected.
20 C.F.R. § 10.5(ee).

4

July 17, 2014 decision and remand the case to OWCP for a review of the medical evidence.11
OWCP shall make a finding on whether the medical opinion evidence is sufficient to establish
that the June 5, 2014 work incident caused appellant’s diagnosed conditions and shall issue an
appropriate final decision on her entitlement to compensation.
CONCLUSION
The Board finds that this case is not in posture for decision. The weight of the factual
evidence established that the incident occurred as alleged. OWCP must now determine whether
the medical opinion evidence establishes that this incident caused an injury.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: December 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Due to the disposition of this case, appellant’s arguments on appeal will not be addressed.

5

